Exhibit 10.21

 

TACTILE SYSTEMS TECHNOLOGY, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Adopted: January 1, 2019

 

Each non-management director of Tactile Systems Technology, Inc. (the “Company”)
will receive:

·



An annual restricted stock unit (RSU) grant on the date of each annual meeting
of stockholders at which the director is elected to the board or continues to
serve as a director, the number of RSUs calculated by dividing $125,000 by the
closing sale price for a share of the Company’s common stock on the Company’s
principal stock exchange on the date of grant. Each grant will vest in full on
the earlier of one year after the date of grant or the date of the next year’s
annual meeting of stockholders, provided the director remains a member of the
board as of the vesting date.  RSUs will settle in shares no later than March 15
of the calendar year following the date of vesting.

·



An annual retainer of $40,000, payable in quarterly installments, in arrears, on
the last business day of each calendar quarter.  A non-management director may
elect to receive a grant of fully vested RSUs in lieu of each such annual
retainer installment, with the grant date being the last business day of each
calendar quarter and the number of RSUs equal to the amount of the annual
retainer installment divided by the closing sale price for a share of the
Company’s common stock on the Company’s principal stock exchange on the date of
grant.  Each RSU will represent the right to receive one share of the Company’s
common stock upon the earlier of the director’s separation from service as a
director of the Company or the occurrence of a change in control of the
Company.  Any election to receive RSUs in lieu of cash, and the settlement of
such RSUs shall be made in accordance with the requirements of Section 409A of
the Internal Revenue Code.

Each non-management director of the Company that chairs a committee will receive
an annual fee as follows:

 Committee Chair

 

Annual Cash Fee

 

Audit

 

$20,000

 

Compensation and Organization

 

$15,000

 

Nominating and Corporate Governance

 

$ 10,000

 

Compliance and Reimbursement

 

$ 10,000

 

Each non-management director of the Company, other than the chair, that serves
on a committee will receive an annual fee as follows:

 Non-Chair

 

 

 

Committee Members

 

Annual Cash Fee

 

Audit

 

$10,000

 

Compensation and Organization

 

$7,500

 

Nominating and Corporate Governance

 

$5,000

 

Compliance and Reimbursement

 

$5,000

 

The chair of the Company’s board of directors will receive an additional annual
fee of $50,000.

The Company will reimburse a director’s reasonable expenses in connection with
attending board and committee meetings.

For directors joining the Company during a period between annual meetings, all
amounts will be prorated based on the percentage of the year until the next
annual meeting.



--------------------------------------------------------------------------------